Title: Remarks—of the—Weather [June 1768]
From: Washington, George
To: 




June 1st. Warm & still forenoon. Pleast. Afternoon a breeze from So. West.
 


2. Warm morning with Clouds & Thunder & Rain. Towards Night a good deal more Rain & Loud thunder.
 


3. Very warm morning with Rain abt. One Clock & a little thunder.
 


4. Cold and sometimes Raining. Wind Westwardly.
 


5. Cool with clouds & sometimes a sprinkle of Rain. Wind Westwardly.
 


6. Cool and Cloudy but no Rain the Wind Northwardly.
 


7. Clear & Cool. Wind at No. West.
 


8. Ditto—Do.—Wind Westwardly.
 


9. Clear and Warm, Wind abt. So. West. In the Afternoon Cloudy with Rain, and high wind from W.S.W.
 


10. Cloudy Morning but clear & cool afterwards with brisk Wind from No. Wt.
 



11. Midling warm—with the Wind at So. Wt.
 


12. Warm. Wind Southwardly & fresh.
 


13. Wind Southwardly till the Afternoon when it Shifted to the Westward & blew a mere hurricane attended with hard Rain.
 


14. Wind very hard from the No. West with thunder & sevl. Showers of Rain.
 


15. Blustering Wind & varying from So. West to No. West. Cool.
 


16. Still & Warm with Rain in the Night.
 


17. Still & hot till abt. 2 Oclock then thunder & Rain with some Wind which afterwards dyed away.
 


18. Calm & cloudy with some Rain in the forenoon & thunder & Showery in the Afternoon & Night.
 


19. Clear & cool. Wind at No. West.
 


20. Clear and Warm. Wind Southly.
 


21. Warm & in the Afternoon Cloudy with Rain at Night.
 


22. Cool. Wind fresh from the No. Wt.
 


23. Wind very fresh from the So. West, and in the Night it blew a mere Hurricane from the same point with a little, & but a little Rain.
 


24. Wind fresh from the Westward.
 


25. Calm and Still & yet Cool. In the forenoon Wind Eastwardly in the Afternoon & Cloudy.
 


26. Cloudy with appearances of Rain in the Afternoon.
 


27. Wind fresh from the So. West & Warm. In the Afternoon thundr., & Rain for half an hour or more.
 



28. Showery till 11 Oclock with very high Wind from the So. West & West all day, & cool.
 


29. Warm with but little Wind till the Evening then Cool with the Wind fresh from the No. West.
 


30. Cool with the Wind though not much of it Westwardly.
